101 F.3d 691
Paul Price, Dennis Dowhyv.State of New Jersey, Deparment of Personnel, LindaAnselmini, Commissioner of Personnel, Anthony J. Cimino,Retired Director of Personnel, Ms. Kerry Perretta, Directorof Department of Personnel-State of New Jersey, RobertMaurer, Retired Director of Deparment of Personnel, SteveGordon, John Kraus, Chris Levy, John Does, Jane Does, 1-100,, Who had Responsibility to Perform Necessary, Sundry Dutiesto Create, Conduct, Conclude, Properly
NOS. 96-5098, 96-5223
United States Court of Appeals,Third Circuit.
Oct 17, 1996

Appeal From:  D.N.J., No. 94-cv-05256,
Irenas, J.


1
AFFIRMED.